UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A (Amendment No. 1) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended May 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to . Commission File No. 333-132429 SOKO FITNESS & SPA GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 80-0122921 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer Identification No.) No.194,Guogeli Street, Harbin, Heilongjiang Province, China 150001 (Address of Principal Executive Offices, including zip code) 011-86-451-87702255 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.o Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. o Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (Section 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ On August 27, 2009, 17,000,000 shares of the registrant’s common stock were outstanding. The aggregate market value of the voting stock held by non-affiliates as of November 28, 2008 was approximately $6,400,000. Documents Incorporated by Reference None EXPLANATORY NOTE SOKO Fitness & Spa Group, Inc (the “Company”) is filing this Amendment No. 1 to its Annual Report on Form 10-K (“Form 10-K/A”) to amend its Annual Report on Form 10-K for the fiscal year endedMay 31, 2009, which was originally filed with the Securities and Exchange Commission (the “SEC”), on August 28, 2009, in order to respond to certain comments of the staff to the Securities and Exchange Commission (the"SEC"). Specifically, the Company is making certain adjustments to its financial statements and its narrative disclosure, including disclosure under the heading “Description of Business” and the disclosure related to the Company’s internal controls and procedures. TABLE OF CONTENTS Page No. Cautionary Note on Forward Looking Statements 1 PART I Item 1. Description of Business. 2 Item 1A. Risk Factors 16 Item 2. Description of Properties. 25 Item 3. Legal Proceedings. 25 Item 4. Submission of Matters to a Vote of Security Holders. 25 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Issuer Purchase of Equity Securities. 26 Item 6. Selected Financial Data. 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 36 Item 8. Financial Statements and Supplementary Data. 36 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure. 36 Item 9A (T). Controls and Procedures. 37 Item 9B. Other Information. 38 PART III Item 10. Directors, Executive Officers and Corporate Governance. 39 Item 11. Executive Compensation. 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 43 Item 13. Certain Relationships and Related Transactions, and Director Independence. 45 Item 14. Principal Accountant Fees and Services. 46 PART IV Item 15. Exhibits, Financial Statement Schedules. 47 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS The statements contained in this Annual Report on Form 10-K/A that are not historical facts are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to our financial condition, results of operations and business, which can be identified by the use of forward-looking terminology, such as “estimates,” “projects,” “plans,” “believes,” “expects,” “anticipates,” “intends,” or the negative thereof or other variations thereon, or by discussions of strategy that involve risks and uncertainties.Management wishes to caution the reader of the forward-looking statements that such statements, which are contained in this annual report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors, including, but not limited to, economic, competitive, regulatory, technological, key employee, and general business factors affecting our operations, markets, growth, services, products, licenses and other factors discussed in our other filings with the SEC, and that these statements are only estimates or predictions.No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of risks facing us, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied by us in those statements. Some of these risks are described in “Risk Factors” in Item1A of this annual report. These risk factors should be considered in connection with any subsequent written or oral forward-looking statements that we or persons acting on our behalf may issue.
